Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
 


	
Status of Claims

Claims 14 and 20 have been amended.
Claim 1-13 and 15-19 have been cancelled.
Claims 21-30 have been added
Claims 14 and 20-30 are currently pending and have been examined. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim 14 is drawn to a method (i.e., a process). As such, claim 14 is drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 14 recites/describes the following steps:
acquiring position information of a distribution target, position information of a business operator, and advertising information associated with the business operator., wherein the distribution target includes a plurality of prospective customers of the business operator; 
determining a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator; 
selecting based on the determined traveling time and a traveling cost of a set of prospective customers of the plurality of prospective customer to the business operator, Page 2 of 15Application No. 15/778,044 Reply to Office Action of January 22, 2021 and Advisory Action of March 31, 2021 
distributing the advertising information associated with the business operator to the selected set 
receiving a first notification from the selected set of mobile communication terminals; 
determining [a user]  based on position information and the position information of the business operator; 

marketing or sales activities or behaviors; business relations)” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

Furthermore, these steps, under its broadest reasonable interpretation, encompass a human manually (e.g., in their mind, or using paper and pen) observing traveling time and distributing an advertisement to a target  (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the "mental processes" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 14 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase 

The claim(s) recite the additional elements/limitations of:
" mobile bodies” 
“mobile communication terminal”
transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator,.  (Claim 14)

The requirement to execute the claimed steps/functions "mobile bodies” and “mobile communication terminal” and is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Transmitting information to a target is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions "mobile bodies” and “mobile communication terminal”  is equivalent to adding the words "apply it" on a generic computer and/or 1nere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator”   serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more' (see MPEP 2106.05(g,h)).

As discussed above in "Step 2A - Prong 2", the recited additional element of “transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator” simply appends insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database [recording unit] is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d)(II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of distributing advertisement information to a distribution target ([0002] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Agulnek (2012/0197690) in view of Karambatos (2017/0249653).

Claim 14
Agulnek discloses distributing information to a distribution target:
 acquiring position information of a distribution target [0042], position information of a business operator [0043], and advertising information associated with the business operator [0043]; wherein the distribution target includes at least one of a plurality of mobile bodies or a plurality of mobile communication terminals associated with a plurality of prospective customers of the business operator  (Agulnek [0042]) See at least “includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region…” Where Examiner interprets devices in a defined geographic region as prospective customers.
determining a traveling time of the distribution target based on the position information of the distribution target and the position information of the business operator; (Agulnek [0005][0042]); Where the reference teaches that a distribution target is determined by following the ways  “The advertisement data 502 includes data representing locations 502(3) for delivery of the advertisement or where the mobile device is located to be target with the advertisement, such as to any mobile device 130 in the geographic region, to mobile devices located in a defined portion of the geographic region, such as within a region defined by a polygon or a circle centered on a defined point location, and so on. In one embodiment, the advertisement is targeted based on the mobile device's real time or current location.” See [0005] “The advertisement includes an incentive to visit a point of interest associated with the advertisement to obtain a product or a service. The method determines a travel time from a current location of the navigation system to the destination including traveling to the point of interest to obtain the product or the service.”  
Agulnek does not explicitly disclose distributing the advertisement information nor travel cost. Karambatos teaches:
selecting a set of mobile communication terminals from the plurality of mobile communication terminal based on the determined traveling time and a traveling cost of a set of prospective customers of the plurality of prospective customer to the business operator, wherein the set of prospective customers is associated with the selected set of mobile communication terminals (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [advertising information] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
distributing the advertising information associated with the business operator to the selected set of mobile communication terminal; receiving a first notification from a mobile communication terminal of the selected set of mobile communication terminals (Karambatos [0031][0032][0038]); See “prompting the consumer to select one of the provided at least one merchant offer…” Where the selection is the notification. 
determining a mobile body from the plurality of mobile bodies based on position information of the mobile communication terminal and the position information of the business operator; and transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator, wherein the prospective customer is associated with the mobile communication terminal (Karambatos [0057][0078]). See at least “the consumer must satisfy certain conditions in order to benefit from the discount provided by the transportation based offer [determining a mobile body], which are described in more detail below. Conditions may include, for example, periods of time within which the transportation based offer is made available to the consumer, and specific transportation modes…If the consumer fails to comply with the conditions of the transportation based offer, he/she cannot take advantage of the discount.  See [0078] “the offers identified by the search may be displayed as pins onto a map showing the end destination [instructions to the determined mobile body]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the method of distributing the offer to the user, as taught by Karambatos, to increase the likelihood that the offer will be redeemed because it is in route to a destination the user is already traveling.


Claims 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnek (2012/0197690) and Karambatos (2017/0249653) further in view of Brubaker (2009/0299857).

Claim 20 
Agulnek discloses the limitations above but does not disclose receiving and filtering the advertising information. 
acquiring position information of the business operator [0042]; determining a distance to the business operator based on the acquired position information [0029] (Agulnek [0042][0043][0029]);
Karambatos teaches:
receiving advertising information distributed from an information distribution apparatus, wherein the advertising information is associated with a business operator;  (Karambatos [0109][Figures 1 and 2]);  See “a search is effectuated in order to identity offers in the offers database 36 [information distribution apparatus] that are available at the end destination…” 
receiving a notification from one of the manipulator of the mobile body or a prospective customer associated with the mobile body; (Karambatos [0031][0032][0038]); See “prompting the consumer [prospective consumer] to select one of the provided at least one merchant offer…” Where the selection is the notification.
transmitting an instruction to the mobile body to send the prospective customer to the business operator, wherein the instruction is transmitted based on the received notification (Karambatos [[0078] “the offers identified by the search may be displayed as pins onto a map showing the end destination [instructions to the determined mobile body]…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, filtering the advertising information received, as taught by Karambatos, to provide more relevant content that is of interest to the user.
Agulnek nor Karambatos teach advertising information to be displayed on an outside of a housing of a mobile body. Brubaker teaches:
filtering the received advertising information based on a condition set by one of an operating company of a mobile body or a manipulator of the mobile body, wherein the condition is set based on the determined distance to the business operator (Brubaker [0070][0101]) Where the reference teaches that the owner of the vehicle sets the preferences, interest and needs to control what content is delivered in vehicle. 
displaying, on an outside of a housing of the mobile body, the filtered advertising informationWhere the reference teaches “a high-end executive taxi or a commercial SUV that is able to present hyper-relevant [filtered] video displays both inside and outside the same vehicle and can accommodate content requests simultaneously by separate parties, one party outside in the traffic environment, the other inside riding as a passenger.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and a recording unit which records a history of sending a prospective customer to the business operator, as taught by Agulnek and Karambatos, advertising information to be displayed on an outside of a housing of a mobile body, as taught by Brubaker, to improve the visibility of the target advertisement to the user.

Claim 21
Agulnek discloses the following:
predicting the traveling time based on travel of the distribution target to the business operator; and selecting the set of mobile communication terminals based on the predicted travelling time (Agulnek [0055][0056]). See at least “the advertising program 204 determines the travel time to the destination with a visit to the point of interest associated with the advertisement from the current position of the mobile device 130.”  See also [0056] where the advertisement with incentive is selected [sent] if the mobile device will reach the destination [travel time] by an end time.
Agulnek does not explicitly teach traveling cost. Karambatos teaches identifying a travel cost.
and the traveling cost (Karambatos [0029]-[0033][0058]). See at least “providing to the consumer [distribution target] the at least one merchant offer [selecting the target] based on the end destination, the at least one merchant offer having an associated reward and an associated conversion ratio” See also [0058] where the means of transportation are identified and costs are included based on tolls and parking. Examiner interprets this to address the claim requirement because tolls and parking fees would not affect train or hovercraft travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the method of distributing the offer to the user based on time and cost, as taught by Karambatos, to increase the likelihood that the offer will be redeemed because it is in route to a destination the user is already traveling.

Claim 22
Agulnek discloses the following:
selecting the set of mobile communication terminals based on a traffic situation of a route between the set of mobile communication terminals and the business operator (Agulnek [0060]).  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”

Claim 23
Agulnek discloses the following:
wherein the business operator provides a service to a client, the client visits a seat, and Page 4 of 15Application No. 15/778,044 Reply to Office Action of January 22, 2021 and Advisory Action of March 31, 2021 the information distribution method further comprises selecting the set of mobile communication terminals based on the traveling time to the seat (Agulnek [0055][0060]); Examiner interprets a seat to be a business establishment.  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. The mobile device [distribution target/ mobile communication terminal] 130 provides the advertisement message with the coupon to the user.”
Agulnek does not disclose a traveling cost to the seat. Karambatos teaches:
and the traveling cost to the seat (Karambatos [0056]-[0059]). See at least “The method for providing transportation or other activity based offers, in the case of transportation based offers, operates such that a merchant deducts, from the price of goods and/or services to be paid by a consumer, a sum corresponding to a transportation cost incurred by the consumer.” See also [0060] “By controlling the conversion ratio a merchant never has to issue an offer which does not yield a return sufficient to offset its costs.”
Karambatos does not explicitly disclose a traveling cost to the seat However, Karambatos teaches that the merchant/ business operator can control how much they will spend to acquire a customer based on the expected rate of return. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the travel cost incurred by the user to take advantage of the offer would be considered, because the if the discount is not worth the travel costs, the user is not likely to alter their route to take advantage of the offer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, the business operator being a seat provide and selecting offers based on a traveling cost to the user, as taught by Karambatos, because if the travel expense to redeem the offer is too high, it is less likely to be redeemed.

Claim 24 
Agulnek discloses the following:
selecting the set of mobile communication terminals based on the traveling time that is within a predicted time (Agulnek [0055][0060]).  See [0060] “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 8:44 am for traveling from the current position of the mobile device to her office with a stop at the coffee shop to purchase a cup of coffee (current time of 8:20 am, transaction time of 4 minutes and travel time of 20 minutes with the coffee shop as waypoint). Because she is expected [predicted] to arrive at 8:44 am that is prior to the end time of 8:50 am, the advertising program 204 uses the advertising content including an incentive that may be redeemed by traveling to the coffee shop, such as a "$0.25 Off' coupon. It would be obvious to modify the reference to include the set of users because the merchant wants as many customers as possible to visit their establishment.

Claim 25
Agulnek discloses the following: 
selecting the set of mobile communication terminals based on a budget of the business operator (Agulnek [0046][0047]). See at least “The advertisement data 502 includes other data 502 (7). Other data 502(7) may indicate to whom the advertising message should be delivered [distribution target]… other data 502(7) may include pricing information [budget] for the Advertisement.” See also [0047] “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message [budget].”   It would be obvious to modify the reference to include the set of users because the merchant wants as many customers as possible to visit their establishment.




Claim 26
Agulnek discloses the following: 
selecting the set of mobile communication terminals based on a budget [0047], wherein the budget transitions based on a first predicted time and a second predicted time, the first predicted time is based on a distance between a position of the business operator and a position of each of the set of mobile communication terminals, and the second predicted time is based on a time of occupancy of the seat (Agulnek [0047][0062][0065]).  Where the reference teaches “The representative or business owner may further specify an amount of money to spend per week or month on serving the advertisement messages and well has how much to spend per advertisement message.” See also “Rather than using the current position as basis for selecting the advertisement, the advertising program identifies advertisements for points of interest located proximate the calculated route prior to the mobile device traveling on the route. Additionally, the advertising program determines whether the mobile device can reach the destination with the point of interest as a waypoint. Where the selection unit is referred to as the “advertising program” in the reference [0055].
Agulnek does not explicitly disclose the selection unit selects the distribution target on the basis of a budget that transitions according to a time to a predicted time in a travelable range by the predicted time when an empty seat is occupied at the seat provider. However, Agulnek teaches that the business owner sets a budget and that the advertising program selects the distribution target based on the destination arrival time. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the targeted user would be selected based on a predicted arrival time and that the budget would be transitioned according to the user’s predicted time because the business owner desires to fill the empty seat even at a slightly greater expense.

Claim 27
Agulnek discloses the following: 
distributing the advertising information to a client, changing the advertising information based on the determined traveling time (Agulnek [0056][0057][0059][0061]). See at least “Based on current traffic conditions, the advertising program determines the estimated arrival time at her office is 9: 10 am for traveling from the current position of the mobile device to her office with a stop at the diner to have breakfast (current time of 8:20 am, transaction time of 30 minutes and travel time of 20 minutes with the diner as waypoint). Because she is expected to arrive at 9: 10 am that is after the end time of 8: 50 am, the advertising program 204 does not use the advertising content including an incentive that may be redeemed by traveling to the diner, such as a 25% off promotion. Rather, the advertising program selects content that does not includes an incentive that may be redeemed by traveling to the diner, such as a banner advertisement with text and images describing the diner.”
wherein the advertising information includes a message from the business operator (Agulnek [0061]). See “The mobile device 130 provides the advertisement message with the coupon to the user.”
Agulnek does not explicitly disclose distribution unit distributes the advertising information including a message to a client from the business operator and changes the advertising information according to the traveling time. However, Agulnek teaches that the end user views and interacts with the advertisement message via the display and user interface of the mobile device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the distribution unit would be a part of the disclosed interface [0059] because that is the most efficient way for a user to receive relevant offers in route to a destination.

Claim 28
Agulnek and Karambatos disclose the limitations above but do not teach advertising information to be displayed on an outside of a housing of a mobile body. Brubaker teaches:
wherein the advertising information is viewable by a passenger of the mobile body, and the advertising information is displayed on an outside of a housing of the mobile body  (Brubaker [0260][0261]). See at least “a high-end executive taxi or a commercial SUV that is able to present hyper-relevant video displays both inside and outside the same vehicle and can accommodate content requests simultaneously by separate parties, one party outside in the traffic environment, the other inside riding as a passenger. See also [0261] “an individual carrying a properly programmed MMx device can ride inside the kind of Executive SUV described above, and at that user's option, convert that vehicle's normally targeted content into hyper-relevant content deliveries. Thus, a simple cross-town trip in a luxury SUV equipped with the present invention now becomes a rich guided tour like none other, because it is pointing out features and details of personal interest and curiosity.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time and a recording unit which records a history of sending a prospective customer to the business operator, as taught by Agulnek and Karambatos, advertising information to be displayed on an outside of a housing of a mobile body, as taught by Brubaker, to improve the visibility of the target advertisement to the user.


Claim 29
Agulnek discloses the following:
stopping the distribution of the advertising information based on reception of a second notification, wherein the second notification indicates the prospective customer being sent to the business operator  (Agulnek [0059][0069]).
Agulnek does not explicitly disclose stopping the distribution of the advertising information based on reception of a second notification. However, Agulnek teaches that the end user views and interacts with the advertisement message via the display and user interface of the mobile device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the distribution would be stopped after the user is sent to the business, because the goal of attracting customers to the merchant has been achieved.






Claim 30
Agulnek discloses the limitations above but does not teach a recording unit which records a history of sending a prospective customer to the business operator:
recording a history of the prospective customer being sent to the business operator (Karambatos [0085][0086]). See “the merchant [business operator] may also set parameters that control the circumstances under which its offer is:  displayed to a consumer (for example, it may be that a merchant is a restaurant only wants to be displayed to consumers who have used and redeemed offers at least 10 or more times; this can also serve to reward consumers who are power-users of the system) [having visited a seat]…”
Karambatos does not explicitly disclose recording history of sending the prospective customer to the business operator. However, Karambatos teaches that the merchant/ business operator can track who has received offers because the reference teaches the operator can choose to only send offers to those that have redeemed before. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that a recording unit would capture this information, to help merchants narrow parameters of customers who received offers and control their expenses to send advertisements to customers that will actually use them.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of selecting a user to receive an offer based on traveling time, as taught by Agulnek, a recording unit which records a history of sending a prospective customer to the business operator, as taught by Karambatos, to improve the relevancy of the target advertisement to the user because they have already shown an interest in the establishment.


Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: The Applicant respectfully submits that the combination of Agulnek, Karambatos, and Brubaker does not teach, suggest or render obvious at least, for example, the newly presented feature of "receiving a notification from one of the manipulator of the mobile body or a prospective customer associated with the mobile body ... transmitting an instruction to the mobile body to send the prospective customer to the business operator ... the instruction is transmitted based on the received notification," as recited in amended independent claim 20..

Examiner respectfully disagrees. (Karambatos teaches, in the following paragraphs [0031][0032][0038]) “prompting the consumer [prospective consumer] to select one of the provided at least one merchant offer…” Where the selection is the notification.  The claim requires “either/ or” and Examiner has relied on the reference’s teaching of the customer selecting the offer that provides the notification. With regard to the teaching of transmitting instruction to send the customer to the business operator, Examiner has relied on (Karambatos [0078] “the offers identified by the search may be displayed as pins onto a map showing the end destination [instructions to the determined mobile body]…”








Applicant's arguments with respect to 35 USC 101 have been fully considered but they are not persuasive. Examiner notes that the arguments were persuasive for claims 20-30 and the rejection has not been applied to claims 20-30. 

Applicant Argues: The Applicant respectfully submits that the features of amended independent claim 14 include sufficient technical details directed to a process, which is one of the statutory categories of invention, and does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a mental process or a method of organizing human activity.

In combination, the steps disclose a sequence of operations that include acquiring position data, selecting a target, and distributing the advertisement content to the selected target. The only arguable inventive aspect of this set of steps is the particulars of the information processed. Apart from such particulars as is known of those of ordinary skill , the claimed combination of operations amounts to a generic, routine and conventional sequence of generic, routine and conventional operations of a computer system. Further the combination of operations automates a human activity because it amounts automating the process of a person standing outside of an establishment and providing advertisement data to users in a threshold travel distance. For that additional reason, in combination, the claimed operations of the computer system fail to add significantly more to the abstract idea.

None of the claims (independent or dependent) effects an improvement to another technology or technical field (besides targeted advertising); nor does any of the claims amount to an improvement to the function of a client device configured to receive targeted content.

Accordingly, Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.



	
Applicant Argues: Accordingly, the Applicant submits that the additional features of "distributing the advertising information associated with the business operator to the selected set of mobile communication terminals . . . determining a mobile body from the plurality of mobile bodies based on position information of the mobile communication terminal and the position information of the business operator . . . transmitting an instruction to the determined mobile body to send a prospective customer of the set of prospective customers to the business operator," as recited in amended independent claim 14 add meaningful limitation (of effectively offering discounts to only those customers who can reach store within a desired time and controlling vehicle to make them reach the store within the desired time) to the alleged abstract idea of organizing human activity. 

Examiner respectfully disagrees. The claim recites two additional elements: selecting the target for the content and distributing the advertisement information. The selecting and distributing step is recited at a high level of generality (i.e., gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 [selecting the target]), and amounts to mere data gathering, which the courts have found to not be sufficient to show an improvement to technology. The generically cited functions that performs the selecting and distributing steps are also recited at a high level of generality, and merely automates the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the information distribution apparatus). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681